DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claim 1 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor. Claim 1 provides the limitations of “a second array of microlenses”. It is unclear that the limitation of “a second array of microlenses” is related with the “the first array” or not since the first array is related with emitters.
Appropriate correction is required.
	


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3, and 9-20 are rejected under 35 U.S.C.102(a)(2) as being anticipated by Numata et al. (Pub No. 20210013703).  
Regarding claim 1, Numata et al. discloses in figure 1 and specification:
1. An optoelectronic device, comprising: 
a semiconductor substrate (see, 10, fig. 1) having first (see, 10a, fig. 1) and second faces (see, 10b, fig. 1); 
a first array of emitters (see, 1, fig. 1, see also, paragraph [0026], here, A surface-emitting laser array 1), which are formed on the first face of the semiconductor substrate and are configured to emit respective beams of radiation through the substrate; 
electrical connections, which are coupled to actuate selectively first and second sets of the emitters in the first array (inherent for this array configuration); and 
a second array of microlenses (see, 41, fig. 1), which are formed on the second face of the semiconductor substrate in respective alignment with the emitters in at least one of the first and second sets and are configured to focus the beams emitted from the emitters in the at least one of the first and second sets so that the beams are transmitted from the second face with different, respective first and second focal properties (see, paragraph [0034]).
Regarding claim 3, Numata et al. discloses in figure 1 and specification the device according to claim 1, wherein the emitters comprise vertical-cavity surface-emitting lasers (VCSELs) (see, paragraph [0002]).
Regarding claim 9, Numata et al. discloses in figure 1 and specification the device according to claim 1, wherein the microlenses in the second array comprise doublet lenses (see, 41, 43, fig. 12).



    PNG
    media_image1.png
    281
    379
    media_image1.png
    Greyscale


Regarding claim 10, Numata et al. discloses in figure 1 and specification:
10. An optical device, comprising: 31020-2006.3A 
a semiconductor substrate (see, 10, fig. 1) having a first face (see, 10a, fig. 1) and a second face (see, 10b, fig. 1), which is etched to define a first array of first microlenses (see, 41 (first row array from the bottom), fig. 2) configured to focus optical radiation that has been transmitted through the substrate; and 
a second array of second microlenses (see, 41 (first column array from the right side), fig. 2), which is disposed on the substrate over the first array in alignment with the first microlenses.
Regarding claim 11, Numata et al. discloses in figure 1 and specification the device according to claim 10, wherein the semiconductor substrate comprises a III-V semiconductor substrate (see, paragraph [0039], here, GaAs substrate).
Regarding claim 12, Numata et al. discloses in figure 1 and specification the device according to claim 10, and comprising a third array of emitters (see, 41 (first row array from the bottom) related emitter, fig. 2), which are formed on the first face of the semiconductor substrate in alignment with the first microlenses and are configured to emit respective beams of the optical radiation through the substrate.
Regarding claim 13, Numata et al. discloses in figure 1 and specification the device according to claim 12, wherein the emitters comprise vertical-cavity surface-emitting lasers (VCSELs) (see, paragraph [0002]), and wherein the first and second microlenses are configured to focus multiple modes of each of the VCSELs to a respective beam waist outside the semiconductor substrate.
Regarding claim 14, Numata et al. discloses in figure 1 and specification the device according to claim 10, wherein the second microlenses comprise a polymer (see, paragraph [0026]).
Regarding claim 15, Numata et al. discloses in figure 1 and specification the device according to claim 10, wherein the second microlenses comprise a glass (see, paragraph [0026]).
Regarding claim 16, Numata et al. discloses in figure 1 and specification the device according to claim 10, wherein the second microlenses are offset in a transverse direction along the second face relative to the first microlenses with which they are respectively aligned (see the configuration of 41 (first row array from the bottom) and 41 (first column array from the right side), fig. 2).
Regarding claims 17-20, method claims 17-20 are rejected for the same reasons applied device claims 10-16 since the limitations of method claims are implemented by the limitations of device claims 10-16. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. above, and further in view of Laflaquiere et al. (Pub No. 20190363520)
	Regarding claim 2, Numata et al.  discloses the limitations of claim 1 for the reasons above and also disclose that the semiconductor substrate comprises a III-V semiconductor substrate (see, paragraph [0039], here, GaAs substrate).
However, Numata et al. is silent as to the limitations of “the device comprises a silicon substrate on which the electrical connections are formed, the electrical connections comprising bonding pads to which the emitters in the first array are respectively connected”.
Laflaquiere et al. discloses that respective front sides of the vertical emitters are bonded to the silicon substrate in alignment with the control circuits (see, Abstract).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to combine the limitations of “respective front sides of the vertical emitters are bonded to the silicon substrate in alignment with the control circuits” of Laflaquiere et al. with an optoelectronic device of Numata et al. because this provides means that a silicon substrate on which the electrical connections are formed, the electrical connections comprising bonding pads to which the emitters in the first array are respectively connected.

Allowable Subject Matter
8.	Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828